MOORE, Circuit Judge,
concurring.
Although I agree that Hestle failed to meet his burden in challenging the prosecution’s peremptory strikes of African-Americans from the jury, I write separately because of my concern surrounding the use of the challenges in light of the facts of the situation.
In order to demonstrate an equal protection violation on the basis of a racially motivated peremptory strike, Hestle had to establish a prima facie case that the prosecution exercised the peremptory strikes on the basis of race. United States v. Tucker, 90 F.3d 1135, 1142 (6th Cir. 1996). After a prima facie showing, the burden shifted to the government to “articulate a race-neutral explanation for the challenges.” Id. The trial court was then left to determine if Hestle had successfully proved “purposeful discrimination.” Id. Because the district court made its ruling after weighing the prosecution’s proffered explanation for the peremptory strikes, “the question ... boil[ed] down to whether [Hestle] established by a preponderance of the evidence that the peremptory strikes were intentionally discriminatory.” Id. This, Hestle did not do.
Hestle’s counsel failed to make the necessary showing by neglecting to present evidence of intentional discrimination or to challenge the government more thoroughly on its asserted reason for its peremptory challenge of Lawrence Young. While Young was struck for his alleged immaturity, another member of the jury pool, whose first name was Morgan, was the same age as Young, twenty-one, yet the government made no comparison between the maturity of Young and Morgan.1 Furthermore, Hestle’s counsel appears to have failed to notice Morgan’s existence, as no query was posed to the prosecution as to why Young was “immature” yet Morgan was not. I am only left to wonder what it was that so concerned the prosecution about Young’s level of maturity, while no similar concern was expressed regarding Morgan.
This was not the only time Hestle’s counsel failed to contest effectively the prosecution’s asserted reasons for a peremptory challenge, as he made the same mistake with regard to the prosecution’s peremptory challenge of Leo Rodgers. There, the prosecution provided various reasons for the challenge, yet again, Hestle’s counsel failed to pursue them in any detail, or in any significant way to rebut the prosecution’s asserted justifications. As a result, the prosecution successfully struck the only two African-American members of the jury pool.
In any event, because Hestle failed to demonstrate intentional discrimination, as was his burden, his claims must fail, for as the majority notes, peremptory challenges that have a racially disproportionate impact are not unconstitutional unless “[p]roof of racially discriminatory intent or purpose” is shown. Hernandez v. New York, 500 U.S. 352, 359-60, 111 S.Ct. 1859, 114 L.Ed.2d 395 (1991) (quoting Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 264-65, 97 S.Ct. 555, 50 L.Ed.2d 450 (1977)).
In sum, “[t]he burden was on [Hestle] as the party challenging the strike to prove the existence of purposeful discrimination, and when faced with the government’s seemingly race-neutral explanation, [Hestle] made no response.” United States v. Jackson, 347 F.3d 598, 606 (6th Cir.2003). In fact, after listening to the prosecution’s articulated facially race-neutral explanation for challenging Young, the district *505court asked Hestle’s counsel if he had any comment. Hestle’s counsel simply said, “No. Thank you.” J.A. at 198. This demonstrates Hestle’s counsel’s utter failure in contesting the reasons asserted by the prosecution in even the slightest of ways. This is not enough to demonstrate intentional discrimination. Accordingly, because of the failure to develop the record, the claim of racially motivated use of peremptory challenges must fail.

. It is unclear from the Joint Appendix what the sex of this potential juror was. The only information provided in the record was that Morgan was an unmarried college senior.